PER CURIAM.
This is a matter of original jurisdiction pursuant to Article V, Section 15 of the Florida Constitution. Petitioner proposes amendments to the Code of Professional Responsibility and the Integration Rule of The Florida Bar, to permit members of the Bar to participate in approved credit plans for financing legal services and to permit the publication of official notices of The Florida Bar in “The Florida Bar News” as well as The Florida Bar Journal. Petitioner’s requests are granted, with modifications to the proposed amendments relative to approved credit plans.
1. The following changes to the relevant portions of Articles III, VII, IX and XIII of the Integration Rule of The Florida Bar (as indicated by underlinings) are adopted.
“Article III
BOARD OF GOVERNORS
1. The Board of Governors shall be the governing body of The Florida Bar. It shall have the power and duty fully to administer this Rule, including the power to employ necessary personnel, and to publish The Florida Bar Journal and "The Florida Bar News’’, which shall be the official publications of The Florida Bar. The Board shall adopt, amend or rescind the By-laws in the manner provided in this Rule, and it shall adopt a common seal.
3. The Executive Director biennially, as of December 15, commencing with the year 1969, from the records of The Florida Bar shall certify to the Clerk of the Supreme Court of Florida the number of active members of The Florida Bar residing in each judicial circuit, and his certificate or a notice thereof shall forthwith be published in The Florida Bar Journal or ‘‘The Florida Bar News.” This certificate of the Executive Director of The Florida Bar shall be the basis of apportionment of circuit representatives elected to the Board of Governors in the ensuing Bar judicial circuit elections.
Article VII
BY-LAWS
By-laws, not inconsistent with this Rule, may be adopted, amended, altered or repealed by the Board of Governors or by the active members of The Florida Bar at a regular or special meeting. All such by-laws, amendments, alterations or repeals shall be promptly published in The Florida Bar Journal or “The Florida Bar News.” The action of the members of The Florida Bar, or the Board of Governors, in this respect, may be the subject of a petition for review to be filed in this Court within 30 days after such publication. The petition shall be signed by at least 25 active members of The Florida Bar. This Court may consider the petition for review in such manner as it deems proper and may approve, modify or disapprove the action under review.
*53Article IX
FISCAL CONTROL
2. Notice of Budget Committee Hearing. The Executive Director shall publish a notice in The Florida Bar Journal or “The Florida Bar News” not later than the March issue, giving notice of a meeting of the Budget Committee to receive suggestions from members of The Florida Bar for the preparation of the budget for the succeeding fiscal year. Such meeting shall be held not earlier than January 1st and not later than April 30th preceding the fiscal year for which the budget is to be prepared, but not earlier than the 15th day of the month succeeding the month in which the notice is published.
4. Proposed Budget of Board of Governors. The Board of Governors, after considering the tentative budget prepared by the Budget Committee, shall adopt a proposed budget for the succeeding fiscal year in time to allow publication thereof not later than the May issue of The Florida Bar Journal or “The Florida Bar News.”
5. Notice of Board of Governors Hearing Upon Proposed Budget. The Executive Director shall publish a notice in The Florida Bar Journal or "The Florida Bar News” not later than the May issue, giving notice of a meeting of the Board of Governors to be held no earlier than the 15th day of the month succeeding the month the notice is published. Such notice shall contain the proposed budget, and shall advise that the proposed budget shall become final unless written objections to any item or items therein shall be filed by members of The Florida Bar with the Executive Director on or before the tenth day of the month following the month of publication.
8. Amendment of the Budget. The Board of Governors, in their discretion from time to time, may amend the budget in order to provide funds for needed expenditures; provided, however, that the total of increases made in the items of the budget, including new items created by such amendments, shall not exceed five per cent of the total income of The Florida Bar for the current fiscal year as anticipated at the time of the amendment. If a proposed amendment shall cause the total of increases in items of the budget made by amendment to exceed such limitation, a hearing upon objections to any item or items therein shall be held by the Board of Governors in like manner as that provided for the proposed budget. The Executive Director shall publish a notice in The Florida Bar Journal or “The Florida Bar News” giving notice of a Board of Governors meeting to be held no earlier than the 15th day of the month succeeding the month in which the notice is published. Such notice shall contain the proposed amendment and shall advise that the proposed amendment shall become final unless written objections to any item or items therein shall be filed by members of The Florida Bar with the Executive Director on- or before the tenth day of the month following the month of publication. If the proposed amendment is adopted by the Board of Governors in whole or in part, the amendment of the budget shall be filed with the Supreme Court within the month following the month in which amendment is adopted.
11. Accounting and Audit. The Board of Governors shall cause books and accounts to be kept in accordance with good accounting practices. Such records shall be audited annually by a certified public accountant authorized to practice in the State of Florida, and a copy of the audit shall be filed forthwith with the Supreme Court. Within a reasonable time after completion of the audit a condensed summary thereof shall be published in The Florida Bar Journal *54or “The Florida Bar News”, and a copy filed with the Supreme Court.
Article XIII
AMENDMENTS
Petitions for revision of, or amendments to, this Rule will be entertained by the Supreme Court when presented by the Board of Governors or by not less than 25 active members of The Florida Bar. Notice of the' filing of the petition shall be published in an issue of The Florida Bar Journal or “The Florida Bar News”, not less than 20 days prior to the hearing of any such petition.”
2. The following amendments to the Code of Professional Responsibility (as indicated by underlinings) are adopted:
“EC 2-16. The legal profession cannot remain a viable force in fulfilling its role in our society unless its members receive adequate compensation for services rendered, and reasonable fees should be charged in appropriate cases to clients able to pay them. Nevertheless, persons unable to pay all or a portion of a reasonable fee should be able to obtain necessary legal services, and lawyers should support and participate in ethical activities designed to achieve that object. Lawyers and law firms may, therefore, participate in approved credit plans for financing legal costs, expenses and non-contingent fees.
DR 2-102. Professional Notices, Letterheads, Offices and Law Lists.
(G) Lawyers and law firms participating in an approved credit plan may discreetly display in one location within their offices a statement in an approved format for designation of the use of the plan. If the practice of law is conducted from two or more distinctly separate addresses, one such designation may be maintained within the offices at each address. No other advertising or acknowledgment of an approved credit plan by any lawyer or law firm is permitted, except that specific inquiries from clients or prospective clients may be appropriately answered. Under no circumstances shall one plan be recommended in preference to another plan.
DR 2-106. Fees for Legal Services.
(D) Charges made by any lawyer or law firm under an approved credit plan shall be only for services actually rendered or cash actually paid on behalf of the client. No higher fee shall be charged and no additional charge shall be imposed by reason of a lawyer’s or law firm’s participation in an approved credit plan.
DR 3-102. Dividing Legal Fees with a Non-Lawyer.
(B) A lawyer or a law firm may pay the discount charge incident to the use of an approved credit plan for financing legal fees, costs and expenses. The fact that reasonable fees charged a client may provide the funds with which to pay the discount charge for the plan shall not constitute a violation of this rule, provided that no separate or additional charge may be made for that purpose. See DR 2-106(D).
DR 4 — 101. Preservation of Confidence and Secrets of a Client.
(C) A lawyer may reveal:
(4) to the sponsor of an approved credit plan, upon the client’s request, for examination and verification at any reasonable time, all records of the lawyer pertaining to charges made pursuant to the plan, except to the extent that such records constitute privileged communications or cannot ethically be revealed.
DR 5-103. Avoiding Acquisition of Interest in Litigation.
(A) A lawyer shall not acquire a proprietary interest in the cause of action *55or subject matter of litigation he is conducting for a client, except that he may:
(3) participate in approved credit plans for financing legal fees, costs and expenses.
DR 5-108. Approved Credit Plans.
(A) A lawyer or law firm may participate in a credit plan for financing legal fees, costs and expenses only if the plan and the format for displaying the fact of participation have received the prior approval of the Florida Supreme Court.
(B) The Board of Governors of The Florida Bar may adopt By-Laws consistent with this Code for the governance of participation in approved credit plans.
(C) No credit plan shall be approved unless it shall contain an express prohibition against any form of advertising or announcement with respect to its approval by the Court or its use by lawyers in Florida; provided however that the Court may approve public announcements or news releases informing the public of the adoption of a plan.
(D) No directory shall print or publish the names of lawyers or law firms who have subscribed to an approved credit plan.
(E) Any lawyer or law firm proposing to use an approved credit plan must agree in a writing filed with the Board of Governors that all information furnished to the plan’s sponsor by a lawyer shall be available to the Board, or its authorized representative, upon request.
DR 9-102. Preserving Identity of Funds and Property of a Client.
(C) Funds received directly or indirectly under an approved credit plan shall be subject to all of the requirements of this disciplinary rule.
It is so ordered.
ADKINS, C. J., ROBERTS, McCAIN, OVERTON and ENGLAND, JJ., and CHAPPELL and WILLIAMS, Circuit Judges, concur.